CANTY, J.
I concur in the result reached in the foregoing opinion solely on the ground that, after plaintiff had terminated defendant’s original lease by the 30-days notice, he could not make a new lease with her without her consent; that it takes two to make *307a bargain; that the service on her of the second notice, in which $75 per month rent was demanded, did not amount to the making of a new lease; that her remaining in possession for a long time after the service of this notice is evidence of such consent, but, under the circumstances of this case, not conclusive evidence. In several of the cases cited as authority for the proposition that such evidence is conclusive, the conduct of the alleged tenant, after the giving of the notice demanding an increase of rent, was inconsistent with any other theory but that of acceptance; and, in my opinion, this is the only principle on which these cases can be sustained.